Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 1 of 9




 EXHIBIT A
                       Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 2 of 9


                                                               Supslo, Coltl of thc lXstrlct cf Columbir
                                                                         clvll, DlvrsloN
                                                                                Civ0 Actlmt         Brto.l
                                                       500   Indhn. Avtrrg N.W, Suit Sfln w.turr.on,                    D-c. 20001
                                                             Td.ri.|rr: (t0l) t    ll ll I    Wcbdl.: riv?.dcrolrtt       tory

               Sandra Sanchez
                                                                                     Plrintiff

                                                                                                                       c.tcNumbc' 2019                           CL006452 B
           //vaTarget Corporation
                   l0l5   1slh Sl           Nw'   SrG. 1000
                  wrshiogoo, DC 20005                                               SUMMONS
             To thc rbovc nrmcd Dcfcndent:

                    You rrc barby surmoocd rod rcquired to scruc aa Arr^,er to fic attaclrd Conpleiot, eithcr
            pctronally or fitough m anomcy, wi6in .$G,rty oo. (2t) dt!,3 rftcr servicc of abis $mrnor6 upon yoq
            €xchlive of lhc dly of s€rvicc. If yfl are bcing $cd !s sn olfrca or rgency ofahc Uoited Strtcs Govctnncru
            or rhr Dbirkr of Columbir Go\rcmmcnl, you hrve sixty (60) drys aller lervio. of thit summonr to tcrvc your
            Ansrycr. A copy of thc Alarvd must bc mrilcd !o thc !tromcy for thc plainrift who is oing pu lhc
            anooy's aarnc rnd rddrcss eppcer bclol- tf phintiff hes uo rncucy, a copy of thc Aosrrr mu* b. mil€d
            to the pl.itrriffot lhc ddnss snbd oo ltir Suromooi

                   You rrt also roquircd to filc bc origiml Aosrcr with thc Court in Suia 500 rr 500 lndirnr Avcrt c,
            N.W., b{fieen 8:30 e.m. rnd 5:00 p.m., Mondrys through Fri&ys or benrcen g:00 t.m. rrd l2;0           on                                                    mr
            Srturdays. You mry fih thc originl Arwcr wi6 ttF Cout eitta before 1ou scrve r copy of hc Alsrrcr oo
            rhc plaintif or whhio sdcB O) drys rncr you havc scrvcd thc phintifi. If pu fril io filc .o Aolw€r,
            judF cnt by dctult tr[y be cntsrcd rgrinn )ou for th relicf dcrnedcd in bc comphint.

            Stuart L. Peacock
            N.tDr of   PLililfr Alaor!!,
            13l   I &rchrn     n   Str!.|       NW.   w.ttintEn   OC   2mll


            (2021 ?1a-6800
            Talcrhdr!
            !aL.l         iI       (.ry.l   !79{!ilt           v,rf. T!.: ., (lt2t arHtz!           Fqrutt r,Irdi.o       D{   C          rI   dFrr   iry   ;   ooz}   sraaqa
                                                                                                                                   ''f.
            Itit lnrll.(202)l7a{a2!rltal}ll n't(f                                tc,r.   n   rrr}   t2oa   ate{a!     e!-n,

               IMIoTTANT rF you fAtL TO fltE AN ANSWEf,, WtTHtN TXE nME STATED ABOVE OT. tF, AFTEn. yOU
            ANSrl'E& YOI, FAIL TO AP?EAR AT ANY TIME THE CUJRT T,.OTIFIES YOU TO DO so, A JUmMENT BY DEFAULT
            MAY BE E|TERED AOAINSI YOU FOR THE MONEY D^MAOEI OR. OTHER REUEF DEMANDED IN TI{E
            @MPI.AINT. If THIS OCCIJRS, YOUR WAOES M^Y 8E ATTACHED OE, W]THHELD OR PEISONAL I'ROPEETY OR.
            R,EAL ESTATE YOU OWN MAY BE TAKEN Ai.ID SOLD TO TAY THE ruDOME}IT- IF YOU INTE}ID TO CP?O6E TIIIS
            AC-|ION,    N      FlIL TO INSYER IY'|HIN THE REOU'RED NUE
                          'JDf
               lfro[ ri,i to Ell b a lrrry.r md ftal lh.l Fu crdlo( rifod n gry I ftr o r tru]rt t'rofl!,tly conuca qr gf tha o6ca. ofoE
            Lr.l Airt socic{, (2ol-62}l 16l} o. th. Nc{hbornod Lolrl sc.yio.r (202-27}5t00) for hdp or corr E sriE jooo .| tol)
            I|di.tlr Alsnr, N.W., lbr msc infonnttlon conccrtlhg phcct rlrl! ,o'r n ,oal for tlrch h.lp.

                                                                       S.c   nv..!a ridc 6. SFrLh          hid.tior
                                                                        V.r     don h trdrEih d osnol




           Cv.tl l0 [t!v. hE        2O l   rl                                                                                                               Sctr, CL Ov.   R.   4




104 2019                                                                             000329705G0001                                                                                 6020191004014392
                               Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 3 of 9


                                              SUPERION COURT OF THE DISTRICT OT COLUMBIA
                                                                        crvlL DIvlsloN
                                                                    Civil Actioos Brrnch
                                               500Indiror Avcnue, N.W.' Suirc 5000,Waihingtor' D.C'           20001
                                                   Tclc0honq   (2(12)   t7}l133 . WsbClc: tri'rr,d('tr,rlfi!'Ert'

            SANDRA SANCHEZ
               Vs.                                                                                C.A.   No,          2019 CA 006452 B
            TARGET CORPORATION
                                                      INITIAL ORDER AND ADDENDUM
                Pursuant toD.C. Code $ ll-906 and District of Columbia Superior Court Rule of Civil Procedure
            ('Super. Ct. Civ. R.") 4GI, it is hereby QBDIBED as follows:

                    (   I                          has assig;rd to the individual caleudar dcsignated betow. All future filings
                            ) Eflective this datg this case
            in this casc shalt bear the c.lendar  number   and the judge's name beneath the case number in tbe oapoon. On
            filing any motion or paper  relsted thereto, one copy (for the judge) must be delivered to the Clerk along with the
            original.

                 (2) Within 60 days of the filing of the complaint, plaiDtiff must file proof of serving on each dcftndant:
            copies of the sumrnons, th€ complaint, and this Initial Ordcr and Addendum. As to any defendant for whorn
            such proof of service lras not been tiled, the Complairr will be dismissed \xithoul prejudic€ for wam of
            pros€cution udess the time for serving the ddendsnt has been extended as provided in Super. Ct. Civ. R 4(m).

                 (3) Within 2l days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
            ddendant musl respond !o the complaint by filing an answer or other responsivc pleading. As to the defendant
            who has failed to respord, a default and judgnrent will be entered unless the time to respond has been ottended
            as provided in Super, Ct. Civ. R 55(a).

                 (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
            assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlemert and to
            establish a schedule for the completion of all proceediugs, including, normally, either medration, case evaluation,
            or arbitration. Counscl shall discuss with their clients Eiq to the confer€nce whether the clients are agreeable to
            binding or nor:-binding arbitraion. This ordcr is ah. only noticc                            thrt parties xltd      counsd will rcccivc
            con carnin g this Confcrcnca


                (5) Upon advice that the date noted bdow is inconvenient for any porty or counsd, the Quality Review
            Branch (202) 879-1750 may continue the Conference gqqg with the consent of all partieq to either of the two
            srcceeding .Fridrys. Retluest must be made not less than seven business days before the scheduling conf€rence
            datc.
            No othef continuance of tl:e conferencc will be granled except upon motioll for                         god   cause shou,n.

                 (6) Parties are responsible for obtaining and complying with all requirements                        ofthe General Order fcr Civil
            cases, each judge's Supplernent to the General Order and the General Mediation                            order. Copies of these orders
            are available in the Courtroonl and on the Court's website htto://www.dccouns.eov/.

                                                                                          Chief Judge Roben E. Morin
            Car Assigned to: Judge ROBERT                 R RIGSBY
            Date: October 2. 2019
            Initial Conferance: 10:00 arr1 Friday, January 03,2020
            Location: Courtroom20l
                        500 lndiana Avenue N.W.
                        WASHINGTON, DC 2OOOI
                                                                                                                                     cA10i0


10 4-2019                                                                  000329705G0001                                                     6020191004014392
                Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 4 of 9



                                  ADDENDUM TO INITIAL ORDER AFFECTING
                                     ALL MEDICAL MALPRACTICE CASES

                   In accordance with the Medic.l M&lpracticc Proceedings Act of 2006, D.C. Code $ l6-2801,
           er seq. (2007 Wintcr Supp.), "[a]fter an action is filed in the court against a healthcarc providcr
           alleging medical malpractice, lhe coun shall require the parties to enter into mediation, without
           discovery or. if all parties agree[,] wilh only limitcd discovery that will not interfere with thc
           cornpletionof mediation within 30 days of the Initial Scheduling and Settlanent Conference
           (.ISSC), prior to any further litigation in an effort to reach a settl€ment agreemcnt, Ttr early
           mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
           parties agreg thc stay of discovery shall not be morc than 30 days aftcr the ISSC."
           D.C. Code $ l6-2821.

                   To ensrre compliance with this legislation, on or befiore the date of the ISSC, the Court will
           notify all attomeys End pr? ,rv panies of dre datc and tiure of the early mediation session and the
           name ofthe assigncd m€diator. lnformation about the early mediation datc also is available over
           the internet at https:i rvww:dccouns.gov/pa/. To tircilitate this process, all counsel atfr pro se
           parties in erzery rnedical malpractice case are required to confer, joindy colnplcte and sign an
           EARLY MEDIATION FORlvt which must be filed no later than ten (10) calendar days prior to the
           ISSC. D.C. Code $ l6-2825 Two separate Early Mediation Forms are available. Both forms may be
           obtained at www. dccourh.govlnredmalmedialion. Onc form is to be used lbr early mediation with a
           medidor from the multi-door medical malpractice medialor roster; the second form is to be used for
           early mediation with a private mediator. Both fonns also arc available in the Muhi-Door Dispute
           Resolution Offrce, Suite 2900,410 E Strcet, N.W Plarntiffs counsel is responsible for eFiling rhc
           fonn and is required to e-mail a corrtesy copy to earlymodmal@dcsc.gov. ,l)'o se Plaintifs who
           elect not to eFile may file by hand in the Multi-'Door Dspute Rcsolurion Office.

                 A ro*er of medical nralpraaice mediators available through the Courts Multi-Door Dispute
           Resolution Division, with biographical infonnation about each m€diator, can be found at
           wwvr.dccouns.gov/medmalmediation/mediatorpofiles. All individuals on the roster are judges or
           lawyas with at least l0 years of significant experience in medical rnalpractice litigation.
           D.C. Code $ I 5-2823(a). lf the parties cannot agr€e on a mediator, rhe Court will appoint one.
           D C. Code { l6-2823(b).

                  The following percons .re required by stature ro atrend personally lhe Early Mediation
           Conference: (l) all parties; (2) for parties that are not indivrduals, a representative with sertlement
           authority; (3) in cases involving an insurance company, a represenhtive of the company with
           satlement authority; and (4) attorneys represanting each party with prirnary responsibility for the
           case. D.C. Code $ 15-2824.

                   No later than ten (t0) days after the early rnediation session has terminated, Plaintiff rnusr
           eFile with tlr  Court a report prepared by the mediator, including a privats m€diator, regarding:
           (1) attendance; (2) whether a settlsnent was reached; or, (3) if a settlement \ras not reach€d, any
           agroem€nts to narrow the scope of the dispute, limit discovery, facilitate future s€ttlernerr, hold
           anotlrcr m€diation sessioq     or
                                     otherwise reducc the cost and time of trial preparation.
           D.C. Code$ l6-2826. Arry Plaintiff who
                                          is 7.ro sz may elect to file the report by hand wirh the Civil
           Actions Branch The forms to be used for early mediation reports are availsle at
           www. dccourts. gov/medmal mediation.


                                                                         Chief Judge Robert E.             Morin


                                                                                                         cAro{0


104-201S                                                000329705G0001                                               6020191004014392
                          Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 5 of 9

                                                                                                         ElIe.l
                                                                                                         D.C. Sutrrlor court
                                                                                                          10/0212019      lrtltEx
                                                                                                         Clcrlr ol tba Oourt
                                               SUPERI.OR COURT OFTH.E DISTRICT OF
                                                                COLUMBIA
                                                '               Civil Divirion


                  SANDRA SANCHEZ
                  l30l Longfellow Strcel Nw
                  Washington, DC 2001 l,

                                        Plaintiff,
                                                                       CaseNo: 2019 CA 006452 B


                  TARGET CORPiORATION
                  1000 Nicollct Mall
                  Minneapolis, MN 55403,

                                       Defendant.




                                                               CO!4U/AINI
                                                     (Negligcncc   -   Prcnilcc Liebility)

                          NOW COMES the PlaintiffSANDRA SANCHEZ, by counsel, Stuart             L   Peacock, DC Bar

            1i428908, and mov6 this Court for 8 Judgmcnt against D€fendant Tsrger Cotporarion and in srpPort

                thereof starcs as follows:

                                                      JURISDICTION AND VENUE
                          L    Juridiction of this Court is founded upon D.C. Code $ I l-921.


                          2.   Juri sdictior of the penon is founded upon D.C. Code $ l3-a23 atd D.C. Code 013-422.


                                                            PARIIES
                      '   3. Plainriff SAIIDRA SANCEEZ is an adult citizcn of the United Statcs and is a resident of

                the District of Columbia.


            '             4. Ilfcndant TARGET CORPORATION is a busincs entity, incorporated in Minnesota,

                thal regularly transacts business in the District of Columbia




10-4-2019                                                          000329705G0001                                     .     6020191004014332
                    Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 6 of 9




                                                         rACTS
                   5. On or about July 6, 2018, Plaintiff SANDRA SANCHEZ was walking in thc Targct Storc

           locatcd at 3100     l4th   St   NW WEshington, DC 20010 and srepped on an unmarked wet spot on thc

           floor causing her to fsll and suffcr scverc and permancnt pcrsonal injurics.


                   6. Thc events that give rise to this action occurrcd in thc District of Columbir at3l00 14th       St

           NW Washington, DC 20010.


                   7. Upor information and bcliel Defendant TARGET CORPORATION is a corpontion

           lhrt engagcs in a regular ongoing course of business in the District of Columbia by providing retail

           scrvices to invite€s and./or licensees at 3100 l4th St NW Washington, DC 20010.


                   t.   As a dircct and proximatc result of DefendanCs conduct, Plaintiff SANDRA SANCEEZ

           suffered severe, p€rmancnt, and uncompensated harms and losscs. Thesc harms and losses includc

           past, prcsent, and futurc pain and suffering. Thesc harms and losses causcd        SANDIIA SANCEEZ to

           cxpend gI€Er sums      of moncy for hospitals, physicians, and rclated care and trcatment. SANDRA

           SANCIIEZ suffercd and continues to suffer fiom mentd and emotional harms and losses, including

           isolation,   los of mobility,    anger, humiliation, fright, and anguish. Funher SANDRA SANCHT.Z losr

           wages and buiness oppomlnities.



                   9. SANDRA SANCIIEZ ncithcr contributcd to rhe negligence which caused hcr injuries, nor
           .
           assumed thc risk of thc injuries sustained.



                                                         STATEMENT OF CLAIMS

                   to.At rh€ aforesaid time and place, Defendant TARGET CORpiORATION, its                        agcnts,

           servants and employecs owed            Plaintiff SANDRA sANcEEz duties to usc ordinary care in

           maintaining thc premises under        fteir control in a reasonably   safe condition. This duty included, but




104-2019                                                       000329705G0001                                              6020191004014392
                   Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 7 of 9




           was not limited to, insp€ctin& msinaining, and rcpairing tho premises. This duty further roquired

           Dcfendant To conect any dangerors and defective conditions which existed on the subjecl premises

           End   to wam penons srch as Plaintiff SANDRA SANCHEZ ol any dangerurs end                             defective

           conditions ofwhich it was aware or which it reasonably shorld have been aware, and;

                   I t.   At the alorcsaid time rnd place, Defendant TARGET CORPORATION iB                         88ents'

           servants and employees, breached these duties when, wrth          firll knowledge, they failed lo correct     a


           known defective condition; specifically an untr€ated wet floor located at 3100 14lh St NW

           Washington, DC 200t0, thereby exposing SANDRA SANCEEZ                      to a dangerous and defeaive

           condition.

                   l2.As a direct and prorimatc re$lt of DefEndant's multiple breaches of duties, SANDRA

           SANCHBZ was injured when she           fdl   while in the Target Store localed        rt   3100 l4th St }.I\V

           Washington, DC 20010.

                                                     Ct,AtM FOR REL]EF

                          WEEREFORE, the Plaintiff. SANDRA SANCEZ dernands judgmenr against the

              DEfendant     TARGET CORPORATION for compensatory damages in rn amount equal b                         pa,st,


              present and future economic damrges, plus 8n amount             of not less than One Million Dollan

              (31,000,000.00)    in non-economic damrges, pre-judgment inlerest and costs, snd for such other

              and funher reliefas the nature   ofthis case may require.

                                                                      Respec6rlly submitted,

                                                             By:       lsl
                                                                       Sruan L. Peacock
                                                                      DC Bar Number 42E908
                                                                      E-Mail : 5ir:agi.i p-eatxlqk(reni+jlj:A$
                                                                       I3l I Buchanan   Street   NW
                                                                      Washingon, DC 2001 I
                                                                      Telephone: (202) 71 4-6E00
                                                                      Anomey for the Plaintiff




104-2019                                                   000329705G0001                                                     6020191004014392
              Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 8 of 9




              Superior Court of the District of Columbia
                                            CryIL DIVEIOI+ CTVIL ACTIO}IS BM}'ICH
                                                              INFORMATION SHEET

             Smdn Sanchez                                               cuc Nu6.r:        2019 CA 006452 B


           f.rtl.t Corpor.fbn                                            trl                              &. &ft!&Dr it      qlt sq-_
                                                                               ll..--JE:!
                                                                                   rGr onElll tarac[r.
           N.ffi(P,,{/r. h*tt)                                                                irrtD,p to lrwsdl
                          tl.n L h.!0.*.    Erc
           Finn l,lenc:                                                                       El    Atto(tEy    fq PhiDnrf
                       t w Ofi6s of StuEn L. Poa6d(                                           E s.rf(rr! s.)
           Tcl+f,orc No:         Sir dgit Unifrd Eo No.:
                                                                                              E otrr
               fiIl2! 7l'l€!m             a2I0!
           TYPE oF GASE:   E  NoaJury EFc nrrt lrry                                           E     lz p.rron   l*y
           Dcllt* 3            1,000.Q0.tO                                         OdE:
           PENDTNC CASE(S) RELATED TO THE                  ACrpN EEINo FILED
           Crt. No.:                                     Jttdfc

           Cr.sr No.:                                    ,ud!r:

           NATUIEOF$rII: GHOaEoronh)
           a@IlTnAcrtl                           coLt Ecn(x c^sEs

            E ot anrtr orccr          E 14 UnL, t25,(I! nll Ca t C....or E 16 hd.t 315,00 C!'Er Daid
            E o ltrdr ofwnay          Ef |? ovEt lrr.m ?tt olrrlc.iG E tl ovm rB,ux, cotElr Drri.d
            E I Nl|oliu.lrrtrln5t     E ir liawtr.rr$L$rio                E 26 lnaurraarsutortin
                                                                               li.utna.rsutortin
            E !, n.ltcil rrlFry             Ov.r lA,m Phf, Cr.rl|t &crtll
            O lt Err'brit Daltidi.thr E07
            E;l l! $*irl EdEdol lo..               Et uah,o(nr-rrtiuri-                   .

                                                         r, l-ri.h alE frlt{t
                                                              ^i-J
           & PRO?IATY IOR'g
             Et   ot   ruonout.                    E (, lhrlrEld of ?riv.lt !t!rctr,          El o rnrr*
             E    O Od'Ernn                        El oa Pta.rr, Drrrr
             E    m Shoplifrit[ O.C.   d!   l27.lo (.)

           C. PENSOXAL TORTS

             E    ol An offt!c..!                  E     lO   tnytir ofhiv.c,                 &tf frr-t.t tn;,ny- 1ttor Ausobil.
                  O Alirrflion otAtf.rio.          LJ I I ULlr &rd.                           _    Nor Mrh'n dc.)
                  03   A.6rh .rU   B.t.t,          LJ 12 MdLidn l .rtrsr.                     lJ lSwongftl l>.rb(Nd It Jpn 1i..)
                  lXtubrDiL- t rtod hjury          E tl rtdicic,c Pr@rtb                      E 19 w.odftr Edcd;
                  6 D..dr (Mlsrta.&Llin)           E l,a M.lFaris IrSd                        E 20 fda{t Sun
                  6 Ba! l6l.li6                    Elt mb-r. rr.i.ta*u.,rrrar                 E2l ttclor
                  07   Frl. Ana,                   E16                 (t{ot AudrEUL,         E     Zf toricmc fcrrr
                  l: htd                                                                      Lf    2! lbl|.co

                                                  sff   IEVERSE SIOE Arr0 C,{8CI   llEtE      tF   uSEo


           Ca..'6rrla l0lJ




104,2019                                                             000329705G0001                                                     6020't 9'1004014392
                  Case 1:19-cv-03186-APM Document 1-1 Filed 10/24/19 Page 9 of 9




                                        Information Sheet, Continued                                            '




            q     OTTIERI
                Eol^..olrrdll!                        E   I   ?   ireit P.trotr.l Ad IOEA)
                EmAtr&fr.rrtDEr                         (D.c.Gd.filcl,(l.tru6)
                rlc'gcctErt                           El l! ?l!ar1 L$ilil!
                E O, Sr..il stir/lVlrrrt
                   (DCC.rl I I l-9al)                 E 2{ ACDth..kn t! Colft6 Motifn
                E t0 lttffic Aajrldl.dcr                vEts Atllda A"ii (DC C.d. I l6aa0l )
                E I w oflrtLrin
                      I                               E zl xcir aatot nu ea pxrl
                E 12 Erf.rB l.a&i€ li(n               E !t tlcnia! Ce n{olnic
                E tC OU.rrnorytr4nr[                  E 3lqJT
                                                      E !l vtinldlorct

            ll.
                  Eo3c!at. crthmr            E tltHot:nturrlion                              E:t ntim rr Sotql.
                  E                          E t9 Efi Adr&lrdivr Or& r
                      (I Fcrd, JrdtliirDonr.Jir                                                    truh 2&l Oll
                O 6 f.rd; JsaF.irrhEm.ric.l ,{trtlr t o.c cd. t                              E z rck r. t rrrrnir Li!|
                O lr Crr.crio0 of Bith CErilidr ,-tfo2-oJ G) a !}l5t t (.)l                  E tr Rrh2t(rxl)
                r] la C$..don of M.ri.t      O D MB.r Mdr (Dc. codr |
                                                     ar-$01, d rq.)
                                                                                             _ (i.rD.ut Trlitulr)
                                                                                             E 24 Flrirlon tr Srnrllld SadqEll
                      ctrtfi.ar
                El 6 Pcrid@ 6.Gv Ana fcrItiNc(v.tahl                                         C 25 ratdon L Uquidrtkn
                E , P.liri! fr Gvit Att EaHt'lIr (curtcarl
                E 2l PGdrLo fr Gril a$r Fqdnm (Otlr)

            D. REAL PNOFERTY

                  E l, Rt l Pior.ltf i..l E L;    El t Quid f'llG
                  Q Spcinc12                      p U.lc TL, w.t , G.Er G.e$d
                                                                     21t
                               '.rfurrru
                  - 0a drlalnllriar   Gr{ar Dr!&) E$ tiorr tu r wdq coi..d oroi.d
                  El to uo I! rr.aor.r,grud" 3* E tt Tu u]t ltia oltcdifart co6Gr                   Grll.d
                  E       II Pdldott Ci'll   A* Fltilrr. (Rf)




                                  .?tu
                                   Anortr.y'r SiErrtur.
                                                                                                       &obrr
                                                                                                          Drc
                                                                                                                    1,20rS




            CV.atarIEIOl,           '




10-4-2019                                                                  000329705G0001                                        6020191004014392
